Citation Nr: 1031080	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2010 Order from the United States Court of 
Appeals for Veterans Claims (Court) vacating the Board's June 
2009 decision.  The Court's Order granted a January 2010 joint 
motion for remand (JMR) and returned the matter to the Board for 
action consistent with the January 2010 JMR and Court Order.  
This matter was originally on appeal from a December 2003 rating 
decision by the Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claim was previously before the Board and remanded 
in August 2007.

In February 2007, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased rating in excess of 10 
percent for his service-connected asbestosis.  This case must 
again be remanded.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
noted above, the matter was previously remanded by the Board in 
August 2007, in relevant part, to afford the Veteran a VA 
examination to evaluate the current severity of his service-
connected asbestosis disability and any complications related 
thereto.  Among other directives of the August 2007 remand, the 
examiner was requested to indicate whether the Veteran had any 
other lung disorder, such as asthmatic bronchitis, and 
distinguish between manifestations of the service-connected 
asbestosis and any other lung disorder.  

The resulting March 2008 VA examination report attempted to 
comply with the August 2007 remand instructions.  During the 
examination, the Veteran reported symptoms of daily coughing, 
wheezing monthly or less often, chest tightness, shortness of 
breath on exertion, and airway sensitivity.  Based on the 
foregoing, the examiner assessed the Veteran with moderate 
persistent asthma, with symptoms of daily coughing, wheezing, 
chest tightness, shortness of breath on exertion, and airway 
sensitivity flared after an acute respiratory infection.  The 
examiner also noted a short course of oral prednisone and 
treatment with inhaled steroids was necessary to treat the asthma 
symptoms discussed above, as well as continuing current 
treatment.  Thereafter, the examiner also assessed with stable 
pleural plaques that did not require any CT surveillance and 
represented scarring.  In addition, there was no evidence of 
interstitial lung disease on review of prior CT scans.

In accordance with the directives of the Court Order and JMR, the 
Board finds that the March 2008 VA examination report failed to 
discuss whether the Veteran's symptoms of asthma, shortness of 
breath/dyspnea, wheezing, chest tightness, and airway sensitivity 
were manifestations of asbestosis or any other lung disorder or 
provide an explanation for his opinion that the Veteran's 
service-connected asbestosis was not responsible for his 
pulmonary functional limitations (dyspnea on exertion).  As such, 
the matter must be remanded to schedule the Veteran for a VA 
examination.  

Moreover, the Board notes that in February 2010 the Veteran 
submitted additional VA and private treatment records.  With 
respect to the private treatment records, the Veteran submitted 
December 2009 records from the Florida Hospital in Lake Placid, 
Florida and January 2010 records from Highlands Regional Medical 
Center in Sebring, Florida.  The Florida Hospital records 
involved a lung-related health problem; however, the Highlands 
Regional Medical Center records involved unrelated medical 
problems and indicated no respiratory distress or shortness of 
breath and noted clear lungs.  The Board notes that during the 
February 2007 Board hearing the Veteran stated that he received 
all treatment for his respiratory problems from VA.  Since that 
time, on at least one occasion the Veteran has sought treatment 
elsewhere.  Given the foregoing, the AMC/RO should ask the 
Veteran for identifying information and approximate dates of any 
private treatment for respiratory problems since February 2007.  

The AMC/RO should also take the opportunity to obtain and 
associate all of the Veteran's VA treatment records dated after 
September 2007 with the claims file, as the Veteran asserts 
continued treatment with VA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
respiratory disorders from the appropriate VA 
facilities from September 2007 to the 
present.  Any negative responses should be 
documented in the file and the Veteran must 
be provided with an opportunity to provide 
such medical records.

2.  Ask the Veteran to identify and provide 
release forms authorizing VA to request his 
treatment records from all private doctors 
for treatment of a respiratory disability 
since February 2007.  In addition, ask the 
Veteran if all medical records from his 
December 2009 treatment for respiratory 
problems at the Florida Hospital in Lake 
Placid, Florida have been provided to VA.  If 
not, appropriate action should be taken.  Any 
outstanding medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

3.  After the above medical records are 
obtained, to the extent available, arrange 
for the Veteran to undergo an examination by 
an appropriate VA examiner to evaluate the 
current severity of his service-connected 
asbestosis disability and any complications 
related thereto.  The Veteran's claims file 
must be available to the examiner for review 
in conjunction with the any examination.  A 
notation to the effect that this record 
review took place should be included in the 
examination report.

The examination should comply with AMIE 
protocols for the appropriate examination.  
All indicated tests and studies should be 
conducted, including PFT's, FVC, DLCO(SB), 
and maximum exercise capacity in terms of 
oxygen consumption must be reported.  The 
examiner should review the medical evidence 
of record, specifically noted in this regard 
are the November 2004 and March 2008 VA 
examination reports.  The examiner is 
requested to indicate whether the Veteran has 
any other lung disorder, to include moderate 
persistent asthma or asthmatic bronchitis, 
and distinguish between manifestations of the 
service-connected asbestosis and any other 
lung disorder.  In that regard, in light of 
the above-referenced January 2010 Court Order 
and JMR, the examiner is requested to 
explicitly state whether and to what extent 
each individual symptom is attributable to 
the Veteran's service-connected asbestosis or 
other diagnosed respiratory disorder.

If the Veteran is found to have bronchial 
asthma, the examiner should also complete all 
indicated tests which report the Veteran's 
FEV-1 and FEV-1/FVC.  If there are any 
conflicts with respect to the FEV-1 and FEV-
1/FVC findings, the examiner should state 
which finding most accurately reflects the 
current level of disability.  The PFT should 
be performed post bronchodilator.  The 
examiner should report whether the Veteran 
takes daily inhalational or oral 
bronchodilator therapy, or inhalational anti- 
inflammatory medication, and this should be 
verified by a review of the Veteran's records 
showing that he was prescribed this type of 
therapy.  The examiner should also report the 
number of times the Veteran is seen on a 
monthly basis by his physician for 
exacerbation of his bronchial asthma. 
 
The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  
Specifically, with respect to any symptoms 
attributed to a respiratory disorder other 
than asbestosis, the examiner should provide 
an explanation as to why the Veteran's 
asbestosis is not responsible for such 
symptom(s).  If the requested medical opinion 
cannot be given, the examiner should state 
the reason why.

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


